Webb, Judge.
This case centers around the liability of a guarantor on a lease agreement, the issues being whether there was a want of consideration for the guaranty and an equitable estoppel to deny its validity. Summary judgment was granted the defendant, but as we view the record there are indeed issues of material fact which should be resolved by a finder of fact. Consequently, we reverse.
"A summary judgment should not be rendered unless there is no genuine issue as to any material fact and unless the moving party is entitled to a judgment as a matter of law. Code Ann. § 81A-156. The burden is upon the movant to affirmatively show that there is no genuine issue and that he is entitled to a summary judgment. The party opposing the motion for a summary judgment is to be given the benefit of all reasonable doubts in determining whether a genuine issue exists. The evidence must be construed most favorably to the opposing party, and the trial court must give him the benefit of all favorable inferences that may be drawn from *484the evidence.” Smith v. Sandersville Production Credit Assn. 229 Ga. 65, 66 (189 SE2d 432) (1972); Lindsey v. Crescent Park, Inc., 139 Ga. App. 5 (228 SE2d 6) (1976).
Argued May 5, 1977
Decided May 9, 1977
Rehearing denied June 1, 1977.
Cofer, Beauchamp & Hawes, William L. Bost, Jr., for appellant.
Charles T. Magarahan, for appellee.

Judgment reversed.


Deen, P. J., and Marshall, J., concur.